                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

PATRICIA KENNEDY, Individually,                       :
                                                      :
                Plaintiffs,                           :
                                                      :
v.                                                    :   Case No.
                                                      :
RANDOLPH M. McHENRY and                               :
SHARON M. McHENRY d/b/a PLAZA 44                      :
                                                      :
            Defendants.                               :
_______________________________________/

                                           COMPLAINT
                                    (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, individually, on her behalf and on behalf of all other

individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues the Defendants,

RANDOLPH M. McHENRY and SHARON M. McHENRY, d/b/a PLAZA 44 (sometimes referred

to as “Defendants”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant

to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

        1.      Plaintiff is a Florida resident, lives in Broward County, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Plaintiff is unable to engage in the major life

activity of walking more than a few steps without assistive devices. Instead, Plaintiff is bound to

ambulate in a wheelchair or with a cane or other support and has limited use of her hands.

        2.      Defendants own, lease, lease to, or operate a place of public accommodation as

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. The

place of public accommodation that the Defendants own, operate, lease or lease to is known as Plaza

44, a commercial plaza, and is located in the County of Volusia.
        3.      Venue is properly located in the Middle District of Florida because venue lies in the

judicial district of the property situs. The Defendants’ property is located in and does business

within this judicial district.

        4.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        5.      As the owners, lessors, lessees, or operators of the subject premises, Defendants are

required to comply with the ADA. To the extent the property, or portions thereof, existed prior to

January 26, 1993 ("pre-existing facility"), the owners, lessors, lessees, or operators have been under

a continuing obligation to remove architectural barriers at that property whose removal was readily

achievable, as required by 42 U.S.C. Section 12182. To the extent that the property, or portions

thereof, were constructed prior to January 26, 1993 ("newly constructed facility"), the owners,

lessors, lessees, or operators were under an obligation to design and construct such facilities such

that they are readily accessible to and usable by individuals with disabilities, as required by 42

U.S.C. Section 12183. To the extent that the facility, or portions thereof, were altered in a manner

that affects or could affect its usability ("altered facility"), the owners, lessors, lessees, or operators

were under an obligation to make such alterations in such a manner that, to the maximum extent

feasible, the altered portions are readily accessible to and usable by persons with disabilities.

        6.      Pursuant to 28 C.F.R. part 36.404, all newly constructed facilities were required to

comply with the Standards For New Construction And Alterations, set forth in Appendix A to 28

C.F.R. part 36 ("ADAAG"). Pursuant to 28 C .F.R. part 36.404, all altered facilities were required

to comply with the ADAAG to the maximum extent feasible. Pursuant to 28 C.F.R. part 36.304,


                                                    2
all measures taken to comply with barrier removal requirements of 42 U.S.C. Section 12182 must

also comply with the ADAAG to the maximum extent feasible. Failure to comply with these

requirements constitutes a violation of the ADA.

        7.      A preliminary inspection of the commercial plaza located at 1700 Canal Street, (the

location also known as 1702 - 09 SR 44) New Smyrna Beach, Florida has shown that violations

exist. These violations include, but are not limited to: the disabled parking spaces and curb ramps

that service the parking spaces on the north side of the plaza are non-compliant due to excessive

slopes; there are no striped access aisles adjacent to the disabled parking spaces; several curb ramps

have flared sides with excessive slopes; multiple tenants have service counters that are non-

compliant; several public restrooms have non-compliant doors, sinks, hardware, toilets, grab bars,

mirrors, and paper dispensers.

        8.      Plaintiff has visited the property which forms the basis of this lawsuit and plans to

return to the property to avail herself of the goods and services offered to the public at the property,

and to determine whether the property has been made ADA compliant. The Plaintiff has

encountered, observed, or knew about barriers at the subject property which discriminate against her

on the basis of her disability.

        9.      In the alternative, Plaintiff is an advocate of the rights of similarly situated disabled

persons and is a "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

determining whether places of public accommodation are in compliance with the ADA.

        10.     The violations present at Defendants’ facility, create a hazard to Plaintiff's safety.




                                                   3
        11.     Plaintiff is continuously aware of the violations at Defendants’ facility and is aware

that it would be a futile gesture to return to the property as long as those violations exist unless she

is willing to suffer additional discrimination.

        12.     The violations present at Defendants’ facility infringe Plaintiff's right to travel free

of discrimination. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the

result of the discriminatory conditions present at Defendants’ facility. By continuing to operate a

place of public accommodation with discriminatory conditions, Defendants contribute to Plaintiff's

sense of isolation and segregation and deprives Plaintiff the full and equal enjoyment of the goods,

services, facilities, privileges and/or accommodations available to the general public.               By

encountering the discriminatory conditions at Defendants’ facility, and knowing that it would be a

futile gesture to return unless she is willing to endure additional discrimination, Plaintiff is deprived

of the meaningful choice of freely visiting the same accommodations readily available to the general

public and is deterred and discouraged from additional travel.               By maintaining a public

accommodation with violations, Defendants deprive Plaintiff the equality of opportunity offered to

the general public.

        13.     Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendants’ discrimination until the Defendants are compelled to comply with the

requirements of the ADA.

        14.     Plaintiff has a realistic, credible, existing and continuing threat of discrimination from

the Defendants’ non-compliance with the ADA with respect to this property as described but not

necessarily limited to the allegations in paragraph 7 of this Complaint. Plaintiff has reasonable

grounds to believe that she will continue to be subjected to discrimination in violation of the ADA


                                                    4
by the Defendants. Plaintiff desires to visit a commercial plaza and establishments located at the

Plaza 44 in New Smyrna Beach, Florida not only to avail herself of the goods and services available

at the property, but to assure herself that this property is in compliance with the ADA so that she

and others similarly situated will have full and equal enjoyment of the property without fear of

discrimination.

        15.     The Defendants have discriminated against the Plaintiff by denying her access to, and

full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the subject property, as prohibited by 42 U.S.C. § 12182 et seq.

        16.     The discriminatory violations described in paragraph 7 are not an exclusive list of the

Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the ADA

and all of the barriers to access. The Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendants’ buildings and its facilities, and have otherwise been discriminated against and damaged

by the Defendants because of the Defendants’ ADA violations, as set forth above. The Plaintiff and

all others similarly situated will continue to suffer such discrimination, injury and damage without

the immediate relief provided by the ADA as requested herein.                In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendants’ place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

        17.     Defendants have discriminated against the Plaintiff by denying her access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of


                                                   5
its place of public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et seq.

and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to discriminate against the

Plaintiff, and all those similarly situated, by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods, services,

facilities, privileges, advantages or accommodations to individuals with disabilities; and by failing

to take such efforts that may be necessary to ensure that no individual with a disability is excluded,

denied services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services.

       18.     Plaintiff is without adequate remedy at law and is suffering irreparable harm. Plaintiff

has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and litigation

expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505.

       19.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

Injunctive Relief, including an order to require the Defendants to alter the commercial plaza and

establishments located at 1700 Canal Street (a/k/a 1702 - 09 SR 44), New Smyrna Beach, Florida

to make those facilities readily accessible and useable to the Plaintiff and all other persons with

disabilities as defined by the ADA; or by closing the facilities until such time as the Defendants cure

their violations of the ADA.

       WHEREFORE, Plaintiff respectfully requests:

               a.      That the Court issue a Declaratory Judgment that determines that the

       Defendant at the commencement of the subject lawsuit is in violation of Title III of the

       Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.;




                                                  6
        b.      That the Court grant injunctive relief against the Defendant, including an

order to make all readily achievable alterations to the facility; or to make such facility readily

accessible to and usable by individuals with disabilities to the extent required by the ADA;

and to require the Defendant to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services,

facilities, privileges, advantages or accommodations to individuals with disabilities; and by

failing to take such stops that may be necessary to ensure that no individual with a disability

is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services;

        c.      That the Court enter an award of attorney’s fees, costs and litigation expenses

pursuant to 42 U.S.C. § 12205; and

        d.      For any such other relief as the Court deems just and proper, and/or is

allowable under Title III of the Americans with Disabilities Act.

                                        Respectfully Submitted,

                                        Attorneys for Plaintiff

                                        Kathy L. Houston, Esq.,
                                        THE HOUSTON LAW FIRM, P.L.
                                        15321 S. Dixie Hwy., Suite 205
                                        Miami, FL 33157
                                        Phone: (305) 420-6609
                                        Fax: (786) 441-4416
                                        Email: khouston@houstonlawfl.com

                                          /s/ Kathy L. Houston
                                        Kathy L. Houston, Esq.
                                        FBN: 56042




                                            7
